Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The election without traverse filed October 25, 2021, is acknowledged and has been entered.
Applicant has elected invention of Group I the species SEQ ID NO:10.

2. 	Claims 1-18 are pending in the application. Claims 13-18are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

3.  	Claims 1-12 are under examination.  

4.  	Claims 12 is objected to for not ending in a period.

Claim Rejections - 35 USC § 112
5.	Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	This is a “written description” rejection.
In this case, the claims are drawn to a structurally and functionally diverse genus of “binding moieties that bind to fibrin which comprise a sequence that is at least 95, 96, 97, 98 or 99 identical to SEQ ID NO:10” .
In this case, the specification fails to adequately describe the claimed binding moieties or antibodies because while the specification discloses at page 14 that SEQ ID NO:10 is the sequence from a modified F5 domain antibody that has 3 CDRs involved in antigen binding and which binds to fibrin, one of skill in the art could not immediately envision, recognize or predict which amino acids could be substituted in the CDRs of from a modified F5 domain antibody comprising SEQ ID NO:10 while retaining binding to fibrin function.

In view of Muyldermans, it is apparent that single domain antibodies having less than all three CDRs that form the antigen binding site of a known antibody in their proper context of heavy chain variable domains does not suffice to describe the particularly identifying structural feature of the antibody that correlates with the antibody's ability to bind to the antigen.  Absent a description of the at least minimal structural features correlating with a functional ability to bind to a particular antigen, which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish members of the genus from other antibodies.  For this reason, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
Notably, while the specification discloses screening for antibodies that have the function of binding to fibrin, the antibodies obtained from that screen in the instant application would not be considered to be representative of the claimed genera because the CDRs of antibodies are highly variant and information about the CDRs of one antibody obtained from a screen does not identify structurally different antibodies that have different CDRs that may be obtained from the screen.
Although the skilled artisan could screen for other antibodies that have the function of binding to fibrin, by screening antibody libraries, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Given the lack of particularity with which the binding moieties and antibodies to which the claims are directed, are described in the specification, it is submitted that the skilled artisan could not 
It is suggested that this rejection could be obviated by amending claim 1 to recite “wherein the binding moiety comprises the amino acid sequence of SEQ ID NO:10”.

Improper Markush Grouping

6.	Claims 1-12 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
The claims are described supra.   As evidenced by Muyldermans (supra) the antigen-combining site of a VHH antibody is a three-dimensional structure, which fully comprises three “complementarity-determining regions” (CDRs), which determine much of antibody's antigen-binding specificity.  Accordingly, the substantial structural feature of a VHH antibody is the three CDRs of the antibody which determine much of antibody's antigen-binding specificity.  Consequently, every antibody with different CDR sequences has a different substantial structural feature.  Therefore, because the Markush Groups in claim 1 each recite single domain antibodies different CDR sequences which differ in amino acid sequence and the antibodies otherwise do not appear to contain any substantial structural feature, it is submitted that the members of the Markush groupings do not share a substantial structural feature as required.  For example, SEQ ID NO:3 and SEQ ID NO:10 share 67.1% identity with very different CDRs (see alignment).

c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 18, 2021, 14:27:13 ; Search time 1 Seconds
                                           (without alignments)
                                           0.024 Million cell updates/sec

Title:          US-16-266-312-3
Perfect score:  751


Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 165 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-266-312-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     504   67.1    165  1  US-16-266-312-10           Sequence 10, Appl


                                    ALIGNMENTS


RESULT 1
US-16-266-312-10

  Query Match             67.1%;  Score 504;  DB 1;  Length 165;
  Best Local Similarity   81.1%;  
  Matches  103;  Conservative    6;  Mismatches   14;  Indels    4;  Gaps    2;

Qy          1 QVQLLESGGGLVQPGGSLRLSCAASGVRITDDSMSWVRQAPGKGLEWVSSIEDNSGSTYY 60
              ||||||||||||||||||||||||||  ::   | ||||||||||||||:||:  |||||
Db         25 QVQLLESGGGLVQPGGSLRLSCAASGDSVSYQYMGWVRQAPGKGLEWVSAIENRDGSTYY 84

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAGEGWDVLRRD-QAVTSWGQGTLV 119
              |||||||||||||||||||||||||||||||||||||||    ||   : :  |||||||
Db         85 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAGEN---LRSSAEELWYWGQGTLV 141

Qy        120 TVSSAAA 126
              |||||||
Db        142 TVSSAAA 148


Search completed: November 18, 2021, 14:27:13
Job time : 1 secs

In response to this rejection, Applicant should either amend the claim(s) to recite only individual 


Conclusion


7.	No claims are allowed.    

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule but is usually available Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        November 18, 2021